Citation Nr: 0517397	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO determined that new and material 
evidence had been received, and reopened the claim for 
service connection for the low back disorder.  The RO then 
denied service connection based on the substantive merits of 
the claim.  The veteran perfected a timely appeal of this 
determination to the Board.

In September 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.

Regardless of the RO's finding that new and material evidence 
had been received, the Board is without jurisdiction to 
consider the substantive merits of the claim for service 
connection in the absence of an independent finding that new 
and material evidence has been received.  The Board finds, 
therefore, that the proper issue on appeal is whether new and 
material evidence has been received to reopen the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In an October 1997 rating decision the RO denied 
entitlement to service connection for a low back disability.  
The RO notified the veteran of that decision and his 
appellate rights, and he did not appeal.

3.  The evidence received subsequent to the October 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's current 
low back disorder is related to an in-service injury, and it 
must be considered in order to fairly decide the merits of 
his claim.

4.  The preponderance of the probative evidence shows that 
the veteran's low back disorder, which has been diagnosed as 
herniated discs, status post laminectomy and spinal fusion, 
is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.156 (1999).

2.  A low back disorder, to include herniated discs, status 
post laminectomy and spinal fusion, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that he provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

As will be shown below, the Board has determined that new and 
material evidence has been received, and reopened the claim 
for service connection for a low back disorder.  VA has a 
duty, therefore, to assist the veteran in developing the 
evidence in support of his claim.  The statute and regulation 
provide that VA will make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In a claim for 
compensation benefits, the duty to assist includes providing 
a VA medical examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records, 
and the private and VA treatment records he identified.  The 
RO also provided him a VA medical examination in October 
2001, and obtained a medical opinion regarding the claimed 
nexus between surgery he underwent in service and his current 
low back disorder.  He has not alluded to the existence of 
any other evidence that is relevant to his claim.  He and his 
representative were given the opportunity to submit evidence 
and argument, and did so.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
Analysis
New and Material Evidence

The veteran's service medical records show that in November 
1951 he underwent surgery for the correction of a right 
inguinal hernia.  The anesthesia used for the surgery was 
spinal pontocaine.  The operative report does not make any 
reference to any difficulty initiating the anesthesia, or any 
complications resulting from the anesthesia.  The service 
medical records are silent for any complaints or clinical 
findings pertaining to the spine or low back, and the spine 
was shown to be normal when the veteran was examined for 
separation from service in June 1952.

The veteran initially claimed entitlement to VA compensation 
benefits in June 1952, and did not then make any reference to 
back problems.  Service connection for the residuals of the 
herniorraphy has been in effect since June 1952.

In November 1993 the veteran claimed entitlement to VA 
pension benefits for the residuals of a back injury that he 
reported to have occurred in 1981 and 1984.  The medical 
evidence developed in conjunction with that claim shows that 
he had worked from 1974 to 1981 driving, loading, and 
unloading a tractor-trailer, and that he had not been able to 
work since 1981 due to lumbosacral strain, a herniated disc 
at L5-S1, scarring about the L5 nerve root, and arachnoiditis 
at L4 and L5.

The report of a March 1994 VA examination indicates that he 
had not worked since 1977 and that he had undergone back 
surgery in 1981 and 1984.  He had a spinal fusion in 1981, 
and again injured his back in a motor vehicle accident in 
1984 and had another surgical procedure.  The examination 
resulted in the relevant diagnoses of chronic low back pain 
secondary to a laminectomy and spinal fusion in 1981 and 
1984, with radiculopathy in the left lower extremity.

In a November 1994 rating decision the RO found that the 
veteran is permanently and totally disabled for non-service 
connected pension purposes.

In June 1997 the veteran claimed entitlement to compensation 
benefits for his low back disorder, and asserted that the 
back problems had resulted from the hernia surgery that he 
had in service.  Medical evidence developed in conjunction 
with that claim includes the hospital records documenting the 
excision of a herniated intervertebral disc at L4-L5 in March 
1975.

Based on the evidence shown above, in the October 1997 rating 
decision the RO denied entitlement to service connection for 
a low back condition on the basis that the evidence did not 
show that the low back condition occurred in or was caused by 
service.  The veteran was notified of the October 1997 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1997).

The evidence received subsequent to the October 1997 decision 
includes the report of an October 2001 VA examination, VA and 
private medical records, the veteran's testimony before the 
RO and before the Board, and statements and written argument 
submitted by him or on his behalf.  In multiple written 
statements and his hearing testimony the veteran asserted 
that his low back disorder was caused by the in-service 
hernia surgery.  He stated that prior to the surgery a nurse 
attempted to inject his spine three times, and that in the 
process of the procedure she injured his spinal disc.  He 
contends that this injury resulted in the back problems for 
which he underwent surgery in 1975.

VA treatment records indicate that the veteran has received 
ongoing treatment for low back pain, as well as multiple 
other medical problems, but do not document the cause or 
onset of the back problems.

Private treatment records obtained in conjunction with the 
current claim show that he incurred an on-the-job injury 
while lifting in November 1972.  He then experienced low back 
pain that radiated into his left lower extremity, which was 
treated conservatively.  In January 1975 he was unloading 
tires from a truck and experienced increased back pain, with 
radiation.  A myelogram in February 1975 revealed a bilateral 
defect at L4-L5, with a strong suggestion of arachnoiditis.  
That lead to the excision of the herniated disc in March 
1975, following which he returned to work.  He was involved 
in a motor vehicle accident in May 1981, resulting in an 
increase in his back pain with radiation into the left leg.  
A myelogram in August 1981 showed a recurrent herniated disc, 
and probable arachnoiditis.  He then underwent a laminectomy 
in January 1982.

The RO provided the veteran a VA medical examination in 
October 2001 in order to obtain an opinion regarding the 
claimed nexus between his low back disorder and the surgery 
he had in service.  The examiner reviewed the claims file, 
including the veteran's service medical records, and 
summarized the surgical report and the veteran's assertions 
regarding his spinal injury.  Based on review of the evidence 
the examiner determined that the in-service herniorrhaphy was 
not the cause of his current back problems.  

The medical opinion is new, in that the evidence of record in 
October 1997 did not include any medical opinion regarding 
the claimed nexus to service.  The medical opinion also bears 
directly and substantially on the specific matter under 
consideration, that being whether the veteran's currently 
diagnosed low back disorder is related to an in-service 
disease or injury.  The Board finds, therefore, that new and 
material evidence has been received, and the claim for 
service connection for a low back disorder is reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the March 2002 rating 
decision.  The RO has also provided him with the laws and 
regulations pertaining to service connection, and he and his 
representative submitted arguments and evidence on that 
issue.  The Board further finds, therefore, that it may 
consider the substantive merits of the claim for service 
connection without prejudice to the veteran.
Service Connection for a Low Back Disorder

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The medical evidence shows that the veteran's low back 
disorder has been diagnosed as herniated discs, status post 
laminectomy and spinal fusion.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability.  For the reasons explained below, however, the 
Board finds that the claim is not supported by probative 
evidence of an in-service injury, or probative evidence of a 
nexus between the currently diagnosed low back disorder and 
any incident of service.  Hickson, 12 Vet. App. at 253.

Although the service medical records show that the veteran 
did undergo surgery for hernia repair, which involved spinal 
anesthesia, the records do not show that providing the 
anesthesia caused any injury to a spinal disc.  The VA 
examiner in October 2001 reviewed the service medical records 
and found that the report of the surgery did not reflect any 
complications involved with the surgery.  The veteran's 
service medical records do not otherwise disclose any 
evidence of a low back injury.  The only evidence of record 
indicating that the spinal anesthesia caused any injury to a 
spinal disc consists of the veteran's own assertions.  As a 
lay person, however, he is not competent to provide evidence 
of the spinal anesthesia causing injury to a spinal disc, 
because such an opinion requires medical expertise that he 
does not have.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His statements are not, therefore, probative of 
whether he incurred an in-service spinal injury.

There is no evidence of the veteran having a low back 
disorder prior to March 1975, when he underwent surgery for a 
herniated intervertebral disc at L4-L5.  The medical evidence 
documenting that surgery show that the herniated disc 
resulted from on-the-job injuries in November 1972 and 
January 1975.  After his March 1975 surgery, the record 
indicates that he was again injured in March or May 1981 in a 
motor vehicle accident.  In January 1982 he had a laminectomy 
with excision of recurrent herniated intervertebral discs.  
The August 1983 medical report indicates that his lumbosacral 
strain and herniated intervertebral disc at L4-L5 were caused 
by the motor vehicle accident.

The veteran did not make any reference to any back complaints 
when he initially claimed entitlement to VA benefits in June 
1952.  When applying for pension benefits in November 1993, 
he reported the onset of his back problems to have been in 
1981.  Not until June 1997 did he claim that the back 
disorder was related to service.  The veteran's assertions 
that the in-service hernia surgery caused his current low 
back disorder is not, however, probative, because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.

The VA examiner in October 2001 reviewed the veteran's claims 
file, including his service medical records, and provided the 
opinion that the currently documented low back disorder is 
not related to the hernia surgery that the veteran had in 
service.  The Board finds, therefore, that the only probative 
evidence of record shows that the currently diagnosed low 
back disorder is not related to an in-service disease or 
injury.  For these reasons the Board finds that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.


ORDER

The claim of entitlement to service connection for a low back 
disability is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


